 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELL RAMOS,                                     No. 2:19-cv-0726 KJN P
12                        Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    I. ROCHA, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 5, 2019, plaintiff filed a complaint in the Northern District of California, which

21   was transferred to the Eastern District on April 22, 2019. However, plaintiff had not signed or

22   dated his complaint. On March 6, 2019, plaintiff was instructed by the Clerk of Court to file a

23   signed complaint within 28 days. (ECF No. 2.) Plaintiff was cautioned that if he did not submit a

24   signed complaint within 28 days, his action would be dismissed and the file closed. (ECF No. 2.)

25   Twenty-eight days have passed and plaintiff has not filed a signed complaint.

26          Parties proceeding without counsel are required to sign all pleadings, motions, and other

27   papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Plaintiff was given an opportunity

28   to submit a signed pleading but failed to do so. Under Rule 11, the court must strike an unsigned
 1   pleading “unless the omission is promptly corrected.” Fed. R. Civ. P. 11(a). Plaintiff has failed

 2   to promptly correct his omission. Therefore, the undersigned recommends that the Clerk of the

 3   Court strike the complaint and dismiss this action without prejudice.

 4            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to assign

 5   a district judge to this case; and

 6            IT IS RECOMMENDED that:

 7            1. The Clerk of Court strike plaintiff’s unsigned complaint (ECF No. 1); and

 8            2. This action be dismissed without prejudice.

 9            These findings and recommendations are submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

11   after being served with these findings and recommendations, plaintiff may file written objections

12   with the court and serve a copy on all parties. Such a document should be captioned

13   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

14   failure to file objections within the specified time may waive the right to appeal the District

15   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16   Dated: May 6, 2019

17

18
     ramo0726.r11
19

20
21

22

23

24

25

26
27

28
                                                        2
